DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wei Song on 08/12/2021.

The application has been amended as follows: 
New method claims 15-24 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
NARAYAN et al., one of the closest prior art of record, fails to teach a method of producing an esterified starch comprising esterifying the starch mixture with a vinyl ester and carbonate in an absence of an organic solvent. 
NARAYAN teaches a chemically modified plasticized starch is prepared by reacting starch with an organic dibasic acid in the presence of plasticizer wherein the plasticizer is selected from glycerol, ethylene glycol, and the like. However, NARAYAN is silent to esterifying the starch mixture with a vinyl ester and carbonate in an absence of an organic solvent which does not satisfy the claim limitations of the present invention. Therefore, NARAYAN fails to disclose or render obvious the present invention. 

TANAKA teaches a starch ester by the reaction of starch with a vinyl ester in the presence of an esterification catalyst in a non-aqueous organic solvent which does not satisfy the claim limitations of the present invention. Therefore, TANAKA fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765